JUDGMENT ORDER

TSOUCALAS, Senior Judge:
On March 9, 2005, the Court granted the United States Department of Labor’s (“Labor”) Consent Motion for Voluntary Remand. On June 9, 2005, Labor filed a Notice of Revised Determination of Alternative Trade Adjustment Assistance on Remand (“Remand Results”). Plaintiffs did not file comments to the Remand Results.
In the Remand Results, Labor found that Plaintiffs, who became totally or partially separated on or after September 2,2003, through September 29, 2006, are eligible to apply for trade adjustment assistance under 19 U.S.C. § 2272 (2000) and alternative trade adjustment assistance under 19 U.S.C. § 2813 (Supp. II 2002). Under 29 C.F.R. § 90.16 (2004), Labor determined that the certification period could not be extended to include employees separated before September 2, 2003, one year prior to the date Plaintiffs filed their petition for adjustment assistance benefits. Upon consideration of the Remand Results, upon all other papers filed herein, and upon due deliberation, it is hereby
ORDERED that the Remand Results are sustained; and it is further
ORDERED that this action is dismissed.